The opinion of the court was delivered by
Breaux, J.
The Brackenridge Lumber Company, parties to the proceedings in the case of the Louisiana Molasses Company, Limited, vs. Louis LeSassier ei als., has taken a separate appeal and brings up its claim to this court in a separate transcript of appeal.
*1769The appellant in this appeal insists that a judgment should be rendered against the Louisiana Molasses Company condemning it to increase the fund deposited in court by the amounts of various payments made on the asserted over-estimates of its architect, and that it should be condemned to pay the costs of the proceedings. We have already passed upon the issues presented by the foregoing. Our views in the cited case are the law of the case. The facts and questions being similar, our conclusions must be the same in both cases as relates to the law and the facts found.
It is, therefore, adjudged, ordered and decreed that the judgment appealed from be affirmed at appellants’ costs, save in the respect in which it is amended by our decree in the cited case — at appellees’ costs.
Rehearing refused.